                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

ASHLEY HANNA
                                                   CIVIL ACTION
VERSUS
                                       NO. 18-596-JWD-RLB
RENTAL INSURANCE SERVICES, INC., ET AL.

                                          OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated November 28, 2018, to which no opposition was

filed;

         IT IS ORDERED that Plaintiff’s complaint is dismissed as to defendant Rental

Insurance Services, Inc. without prejudice.

         Judgment shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on December 13, 2018.


                                              S
                                                          
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
